DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimers filed on 03 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,563,132; US 10,604,709; US 10,655,074; and US 10,836,966 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Response to Amendment
Amendment to claim 1 is noted. The amendment, however, does not fully overcome the rejection under 35 USC 112(b). See below.

Response to Arguments
Applicant's arguments filed 03 December 2021 have been fully considered but they are not persuasive.
The declaration under 37 CFR 1.132 filed 03 December 2021 is insufficient to overcome the rejection of the claims based upon the Robinson reference as set forth in the last Office action because:  
The office first of all notes that the declaration is dated 11 November 2020, which is prior to any office action mailed in the instant application and furthermore lists a different application number than the present application (16/103,884). It is unclear whether Applicant intended for the declaration to be 
Regardless, insofar as the material therein is related to this case, the office will address the merits of the declaration and the reasons why it is considered insufficient to overcome the prior art rejection(s).
At the onset, the office notes that at par. 30 the declaration states that in reading example 1 a POSITA would understand the high sulfur vacuum resid disclosed in table 1 is the sole feed required to carry out the example. This contradicts the basis for several arguments, which is that figure 1 and example 1 require co-feeds that are unknown. See declaration, Item 3, par. 35-49 and arguments throughout items 4-6.
Following is the office’s summary, as understood by the office, and reply to Applicant’s arguments and the statements in the declaration. Given the substantial overlap between the arguments and declaration, they are addressed together.
The underlying basis of the statements in the declaration is that the Robinson disclosure is not enabling.
The office respectfully disagrees. Prior art is presumed to be operable. MPEP 2121. It is noted that the disclosure of Robinson was reviewed and found to be enabled when the application was examined and issued as US patent 9,920,270 and again when the continuation application was examined and issued as US patent 10,501,699.
Applicant arguments and the Nichols declaration present the following to rebut the operability of Robinson and to traverse its applicability as a prior art reference teaching the claimed invention:
The meaning of “vacuum resid feed stream” (pp. 10-11 of arguments; dec. items 5-6).
Applicant argues that the Robinson reference, exclusive of the examples, contains no teachings regarding the properties and characteristics of the feedstock “vacuum residue” other than sulfur 
These arguments are not found persuasive. Robinson clearly outlines throughout the specification what is within the scope of the named vacuum resid feedstock. Robinson teaches processing and producing marine bunker fuel, which is explicitly differentiated from marine distillate fuel ([0015]) and calls this bunker fuel feed and product “vacuum resid” or “uncracked, hydrotreated vacuum resid” throughout. Note that [0015] specifies products of petroleum refining that are not distilled off in either atmospheric or vacuum distillation column. Second, the vacuum resid feed stream in the process of Robinson fed to the hydrotreatment unit includes gas oil and/or residual fractions (see [0006]). Finally, a representative feed and the specific boiling point characteristics thereof is clearly outlined in table 1.
Even assuming that “vacuum resid feed stream” is a known term in the art and that Robinson’s vacuum resid does not fall neatly within the art-accepted meaning, Applicant is entitled to be their own lexicographer. Robinson has sufficiently defined and described the composition of vacuum resid feed stream used in its process. This argument seems contrary to the position of applicant and declarant discussed throughout the remainder of the arguments, which is that the process is not enabled in part because the stream termed vacuum resid in Robinson cannot be a vacuum resid as known by one of ordinary skill in the art.
Vacuum resid is not the sole feed in Robinson (Applicant arguments pp. 12-13; dec. items 3-4)
Applicant and declarant argue that vacuum resid is not the sole feed in Robinson and that the additional feeds are not defined, thus rendering the disclosure non-enabling.
This argument is not found persuasive. First, the figure is one “flow-chart outlining an exemplary process for making a low sulfur bunker fuel from a vacuum resid feed stock” ([0013]). Figure 1 shows an FCC pretreatment unit, wherein a portion of the hydrotreated fuel oil is diverted, and a portion is passed on to the FCC unit (figure 1). Example 1 references figure 1, but does not require all of the components of figure 1. One way this is shown is that example 1 teaches nothing regarding the cracking reactor shown in figure 1.
Further, the process laid out in example 1 expressly teaches a vacuum residue feed as defined in table 1 is treated in a hydrotreating unit. The example teaches hydrotreating a feed with properties defined in table 1 under conditions given in [0130] to produce a product in table 4. Applicant solely relies on discrepancies between figure 1 and example 1 and has not shown that the feed and conditions of table 1 and example 1 will not produce the product of table 4.
Additionally, Applicant’s statement that “VAC RES’ cannot be the sole hydrocarbon feed” to the hydrotreating unit has no basis. VAC RES is one of a plurality of feeds in Figure 1 but Figure 1 is only one embodiment in Robinson. The art is not limited to embodiments therein but may be used for all it teaches. Robinson teaches hydrotreating a vacuum residue feedstream throughout the disclosure without the need for additional co-feed. See Robinson [0010], [0060] and [0064]. Robinson defines the feedstream throughout the disclosure, but most clearly in Table 1 where the typical range of boiling points, composition, and properties is presented. For more discussion of the feed as defined in Robinson, see the above remarks.
The vacuum resid feed in Robinson is not ISO 8217 compliant (Arguments pp. 14-16).
Applicant argues that Robinson fails to mention or suggest that a high sulfur, ISO 8217 compliant heavy marine fuel oil can be used as the feedstock in the disclosed process.
This argument is not found persuasive. The feed in Robinson is subjected to hydrotreating expressly for the purpose of reducing sulfur content and limiting cracking (see [0010]; [0024]-0025]; .

Claim Objections
Claims 6, 11 and 20 are objected to because of the following informalities:  
Claims 6 and 20: where a claim sets forth a plurality of elements or steps, each element or step should be separated by a line indentation. 37 CFR 1.75(i).
Claim 11: ebullated is misspelled “ebulliated”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “one or more Product Heavy Marine Fuel Oil liquid components” and later recites “the Product Heavy Marine Fuel Oil liquid components” and “the Product Heavy Marine Fuel Oil.” It is unclear whether a singular or plural Product(s) of Heavy Marine Fuel Oil is intended.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al (US 2016/0160139).
Regarding Claim 1, Robinson teaches a hydrocarbon fuel feedstock equivalent to a Feedstock Heavy Marine Fuel Oil. (Robinson, para. [0010]). The feedstock has bulk properties complaint with ISO 8217. (Id. at para. [(0025]). An environmental contaminant (sulfur) is noted at a value of at least about 1%, within the claimed range of 0.5% or greater. (Id. at para. [0024]). Mixing the feedstock with hydrogen (equivalent to the activating gas) is implied by the step of hydrotreating the feed. (Id. at para.[0060]). The feedstock is exposed to reaction conditions in a reactor, the formation of effluent equivalent to the claimed product heavy marine fuel oil liquid components, gaseous components and by-product hydrocarbon components are expected as the steps are identical. (Id.) A separation step is implied by fig. 1, in which fuel oil components are separated and sent (e.g. discharged) to blending to form a product Bunker fuel oil (e.g. a heavy marine fuel oil). (Id., Fig. 1, and para. [0131]).
Regarding Claim 2, the feedstock may have a sulfur content of at least about 5000 wppm (0.5% wt.) significantly overlapping the claimed range of 5.0% to 1.0 % wt. sulfur. (Id. at para. [0024]).
Regarding Claim 3, the product fuel oil may have a sulfur content of at most about 4900 wppm (0.49 wt.%) significantly overlapping the claimed range.
Regarding Claim 4, the catalyst may be alumina with a transition metal (Ni) of group 10 impregnated into it. (Id. at para. [0060]-[0061)).
Regarding Claim 5, the activating gas may be a mixture of hydrogen and nitrogen. (Id. at para. [0065]). The treat gas may be fed at a rate of 500 to 10000 scf/bbl, within the claimed range of 250 to 10000 scf/bbl. (Id. at para. [(0064]). The total pressure may be from 700 psig to 2000 psig, with the claimed range of 250 to 3000 psig. (Id.) The vessel temperature may be from 550 F to 800 F, within the claimed range of 500 to 900 F, and the liquid hourly space velocity may be from 0.1 hr-1 to 20 hr-1, significantly overlapping the claimed range of 0.05 hr-1 to 1.0hr-1. (Id.) Although no level of hydrocracking is given, such a result is merely the intended result of positively recited steps, and will flow inherently from the process as the same reaction conditions are disclosed. The hydrogen may have a hydrogen content (an analog of partial pressure) of at least 80% of the activating gas. (Id. at para. [0065]).
Regarding Claim 6, Robinson teaches a hydrocarbon fuel feedstock equivalent to a Feedstock Heavy Marine Fuel Oil. (Robinson, para. [(0010]). The feedstock has bulk properties complaint with ISO 8217. (Id. at para. [(0025]). An environmental contaminant (sulfur) is noted at a value of at least about 1%, within the claimed range of 0.5% or greater. (Id. at para. [0024]). Mixing the feedstock with hydrogen (equivalent to the activating gas) is implied by the step of hydrotreating the feed. (Id. at para. [0060]). The hydrogen may have a hydrogen content (an analog of partial pressure) of at least 80% of the activating gas. (Id. at para. [0065]).
The feedstock is exposed to reaction conditions in a reactor, the formation of effluent equivalent to the claimed product heavy marine fuel oil liquid components, gaseous components and by-product hydrocarbon components are expected as the steps are identical. (Id.)
A separation step is implied by fig. 1, in which fuel oil components are separated and sent (e.g. discharged) to blending to form a product Bunker fuel oil (e.g. a heavy marine fuel oil). (Id., Fig. 1, 
Regarding Claim 7, the feedstock may have a sulfur content of at least about 5000wppm (0.5% wt.) significantly overlapping the claimed range of 0.5 to 1.0% wt. sulfur. (Id. at para. [0024]). Itis expected that ISO guidelines designed to measure sulfur levels will successfully reflect the stated results in Robinson.
Regarding Claim 8, the properties of the effluent of the Robinson are expected to be inherent to its process, and so will naturally flow from the identically recited steps.
Regarding Claim 9, The hydrogen may have a hydrogen content (an analog of partial pressure) of at least 90% of the activating gas, which may be a mixture of hydrogen and methane. (Id. at para. [0065]).
Regarding Claim 10, The treat gas may be fed at a rate of 500 to 10000 scf/bbl, within the claimed range of 250 to 10000 scf/bbl. (Id. at para. [0064]). The total pressure may be from 700 psig to 2000 psig, with the claimed range of 250 to 3000 psig. (Id.) The vessel temperature may be from 550 F to 800 F, within the claimed range of 500 to 900 F, and the liquid hourly space velocity may be from 0.1 hr-1 to 20 hr-1, significantly overlapping the claimed range of 0.05 hr-1 to 1.0 hr-1. (Id.)
Regarding Claim 12, the carrier may be alumina. (Id. at para. [(0060]). The impregnated transition metal may be Ni, a group 10 metal. (Id.)
Regarding Claim 13, the metal blend may be nickel and molybdenum. (Id.)
Regarding Claim 14, the product fuel is ISO 8217 compliant and may have a sulfur content of at most 5000 wppm (0.5 wt.%), significantly overlapping the claimed range of 0.05 wt.% to 0.5 wt.%. (Id. At para. [0025)).
Regarding Claim 15, the effluent properties are expected to be inherent, since the same steps are recited in Robinson.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson, as applied to claim 6.
Regarding Claim 11, the foregoing reference teaches a supported transition metal heterogeneous catalyst, but does not specify whether the bed is fixed, or ebullated. (Robinson, para.[0060]). However, a limited number of solutions exist catalyst systems for hydrotreatment reactors: fixed, ebullated, and slurry. The person of ordinary skill in the art could expect to apply any of the limited number of solutions with an expectation of success. Regarding the selection of a particular hydrocracking level, such a recitation is merely the intended result of positively recited steps. Because Robinson teaches the same reaction conditions, the hydrocracking level is expected to be inherent.
Claims 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson, as evidenced by Alvarez, A., et al, Comparison of Quench Systems in Commercial Fixed -Bed Hydroprocessing Reactors, 2007, Energy & Fuels, vol. 21, pp. 1133-1144.
Regarding Claim 20, Robinson teaches a hydrocarbon fuel feedstock equivalent to a Feedstock Heavy Marine Fuel Oil. (Robinson, para. [(0010]). The feedstock has bulk properties complaint with ISO 8217. (Id. at para. [(0025]). An environmental contaminant (sulfur) is noted at a value of at least about 1%, within the claimed range of 0.5% or greater. (Id. at para. [0024]). Mixing the feedstock with hydrogen (equivalent to the activating gas) is implied by the step of hydrotreating the feed. (Id. at para. [0060)).
The feedstock is exposed to reaction conditions in a reactor, the formation of effluent equivalent to the claimed product heavy marine fuel oil liquid components, gaseous components and by-product hydrocarbon components are expected as the steps are identical. (Id.) A separation step is implied by fig. 1, in which fuel oil components are separated and sent (e.g. discharged) to blending to form a product Bunker fuel oil (e.g. a heavy marine fuel oil). (Id., Fig. 1, and para. [0131]). The foregoing reference does expressly state that the reactor is fixed bed. However, a limited number of solutions exist for hydrotreating reactors: fixed, slurry, and ebullated. The person of ordinary skill in the art could have selected any of the limited solutions with an expectation of success. Because Robinson teaches hydrotreatment under identical hydrotreating conditions, it is expected that hydrodesulfurization and hydrodemetallization will inherently occur. (Id. at para. [(0064]). Because Robinson characterizes its effluent as “uncracked” 0% of the feed is expected to be hydrocracked, within the claimed range of less than 10%. (Id. at para. [0131]). Even if this were not so, because the identical processing conditions are noted in Robinson, the effect of those positively recited steps are expected to be inherent to the process. Two separation vessels are implied by Fig. 1: one vessel separates the hydrotreating effluent into naphtha, gasoil, and fuel oil, and second vessel separates the fuel oil into a blend fraction, a burner fraction, and a cat cracker feed fraction. (Id. at Fig. 1). The person of ordinary skill in the art at the time of filing understands that separations of petroleum hydrocarbons are based on boiling point. (Id. at Table 1). Therefore, such a person could select a separation scheme to isolate the species of interest, by setting the cut point of the distillation columns. (e.g. para. [0015]). In support of the finding that demetallization and desulfurization are expected reactions in hydrotreatment (the process taught in Robinson), Alvarez discloses that those reactions are expected with heavy feeds. (Alvarez, p. 1133).
Regarding Claims 22-24, the properties and effects recited are merely the intended result of positively recited steps, because Robinson teaches the elements of the process (or are obvious over .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson, as applied to claim 20, in view of Alvarez.
Regarding Claim 21, while Robinson does not expressly teach that demetallization and desulfurization catalysts (that is, two distinct types of catalyst intended for different purposes within the reactor) are utilized in the process, Alvarez discloses that it is known in the art to utilize catalysts with different functionalities to achieve desired levels of impurities removal in hydrotreatment of hydrocarbon feeds. (Alvarez, p. 1133-34). Given that Alvarez teaches that hydrodesulfurization and hydrodemetallization reactions occur when handling heavy feeds (such as the feed disclosed in Robinson), it would be obvious to the person of ordinary skill in the art at the time of filing that those impurities exist in the feed, and, armed with the express suggestion of Robinson, would be motivated to utilize different catalyst functionalities (here, demetallization and desulfurization) to achieve desired levels of impurity removal. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772